Citation Nr: 1750697	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  10-29 551 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to December 29, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1945 to December 1948.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2012, a Travel Board hearing was held before the undersigned Veterans Law Judge. A transcript of the hearing has been associated with the claims file.

This case was previously before the Board in August 2012 and March 2013, on which occasions it was remanded for additional development. In a decision of June 2013, the Board denied entitlement to a TDIU prior to December 29, 2010. At that same time, the Board dismissed the issue of entitlement to a total disability rating based upon individual unemployability since December 29, 2010 as moot.  

Subsequent to those actions, the Veteran appealed the Board's denial of entitlement to a TDIU prior to December 29, 2010 to the United States Court of Appeals for Veterans Claims (Court). In a January 2014 Order pursuant to a Joint Motion for Partial Remand (JMPR) filed by the Veteran and the Secretary, the Court set aside the Board's decision regarding the issue of entitlement to a TDIU prior to December 29, 2010, and in so doing, remanded that issue to the Board for readjudication. The part of the decision that addressed entitlement to a rating in excess of 80 percent for bilateral hearing loss, and entitlement to a TDIU since December 29, 2010 was not disturbed. It is noted that a schedular 100 percent rating for hearing loss was assigned effective December 29, 2010, rendering a claim for a TDIU after that date moot.

In a decision of April 2014, the Board again denied entitlement to a TDIU prior to December 29, 2010. That determination was subsequently appealed to the Court, which, in a Memorandum Decision of August 2015, set aside the Board's April 2014 decision, and, in so doing, remanded the Veteran's case to the Board for action consistent with the Memorandum Decision. 

In a decision of January 2016, the Board once again denied entitlement to a TDIU prior to December 29, 2010. That determination was again appealed to the Court, which, in a Memorandum Decision of June 2017, set aside the Board's January 2016 decision, and in so doing, remanded the Veteran's case to the Board to consider all of the Veteran's service-connected disabilities in determining whether a TDIU is warranted for the period prior to December 29, 2010. The matter has since returned to the Board for further consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence is against finding that, prior to December 29, 2010, the Veteran was unable to obtain and maintain substantially gainful employment due solely to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU prior to December 29, 2010 have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.304, 3.159, 3.340, 3.341, 4.16, 4.18, 4.19 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In the case at hand, the requirements of the Veterans Claim Assistance Act of 2000 (VCAA) have been met. There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application. VA notified the Veteran on various occasions of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain. 

VA has also fulfilled its duty to assist the Veteran and appellant in obtaining identified and available evidence needed to substantiate the claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are necessary. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the appeal.

Finally, in reaching this determination, the Board has reviewed all the evidence in the claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Principles

As discussed above, the Veteran seeks entitlement to a TDIU prior to December 29, 2010. In that regard, the Veteran submitted his current claim for a total disability rating in February 2009, stating that he had last worked as a painter until he stopped in 1985, and that he was now unable to work due primarily to his hearing loss disability. In a June 2013 decision, the Board granted a schedular 100 percent rating for service-connected bilateral hearing loss effective from December 29, 2010, and additionally determined that the issue of entitlement to a TDIU from that date onward was moot.

The Board notes that, generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340 (2016).

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met. Id. Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, and disabilities resulting from a common etiology or a single accident or disabilities affecting a single body system will be considered as one disability. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). In exceptional circumstances, where a Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment. 38 C.F.R. § 4.16(b).

In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may not be given to the Veteran's age or the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Here, during the period from February 2009 to December 2010, service connection was in effect for hearing loss, evaluated as 80 percent disabling; tinnitus, evaluated as 10 percent disabling; and scars of the bilateral extremities, likewise evaluated as 10 percent disabling. Therefore, the Veteran met the schedular requirements. What remains to be determined is whether the Veteran's service-connected disabilities, taken as a whole, rendered him unemployable.

In order to prevail in a claim for TDIU, the evidence must show that the Veteran is unable to pursue a substantially gainful occupation due to his service-connected disabilities. The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In August 2006, the Veteran submitted VA Form 21-8940, Application for Increased Compensation Based on Unemployability. The Veteran stated that his hearing loss and foot disabilities caused him to be unable to work. He stated that he last worked full-time as a painter from approximately May 1978 to December 1985. He also stated that he had a high school education. 

In December 2006 the Veteran underwent a VA audiology examination, reporting that he had recently declined a job offer as a painter with a construction company. The examiner opined that "[h]earing loss does not usually affect one's  employability," and that those "with severe hearing loss are able to work effectively."

In February 2009, the Veteran submitted another VA Form 21-8940. The Veteran reported a similar work history. Notably, he stated "I am unable to even obtain a part time job due to my loss of hearing." He did not refer to any other service-connected disabilities at that time.

At a February 2009 VA examination, the Veteran reported that he experienced difficulty hearing at all times, even with his hearing aids, and that he had the most trouble understanding women's voices, in particular, when there was even minimal background noise. The Veteran reported that he worked for the fire department for 23 years and drove a dump truck for one year. At the time of examination, the examiner found that, while the Veteran's disability had significant effects on his occupational functioning due to hearing difficulty, it had no effect on his usual daily activities.

In May 2009 the Veteran stated that he has been "unable to gain employment for years due to my hearing loss." He attached a report from a private physician who opined that the Veteran "has no possibility of regaining his hearing" and "[a]s a result of this condition, [is] 100% totally and permanently disabled."

In a September 2009 statement, the Veteran claimed that his hearing loss prevented him from "holding a conversation with a person face-to-face, thus vanquishing his capability of receiving orders from supervisors and carrying them out in a timely fashion."

At the time of a subsequent October 2009 VA examination, the Veteran reported that he was unable to understand conversations without the use of his hearing aid, and that even with his hearing aid, he was unable to hear conversations in the presence of background noise. At that time, it was once again noted that, while the Veteran's disability would cause significant effects on his occupational functioning due to difficulty hearing and understanding conversation in all listening situations, it had no effects on usual daily activities.

In December 2009 the Veteran underwent a VA nerve and scar examination, reporting experiencing flareups of pain after standing and walking that required him to stop what he was doing for a few minutes. The examiner noted that the Veteran was seeking TDIU based on his service-connected scars in the lower extremities. The examiner also noted that the Veteran's left foot scar was not painful and did not cause "any functional impairment or disabilities." The examiner further commented that the Veteran retired in 1978 as a firefighter, noting that "the scar was never a factor in his inability to work." 

At the time of a subsequent VA examination in January 2010 the Veteran once again described difficulty hearing conversations without his hearing aid, or hearing speech with the hearing aid when background noise was present. At the time of examination, the examiner found that the Veteran's hearing loss caused significant effects on his occupational functioning, given that it caused him severe difficulty hearing conversational speech and certain environmental sounds. The examiner further indicated that, while the use of amplification assistance would decrease the Veteran's problems, it would not eliminate his difficulties. Further, the examiner stated that "this hearing impairment alone would not prevent the average person from obtaining and maintaining gainful employment" and found no effects on the Veteran's usual daily activities.

In May 2012 the Veteran testified before the Board that he worked as a painter from 1978 to around 1987, and although his hearing loss "didn't keep me from being a painter," he could only "hear and understand" people if he could get them to "talk slow and [he] could watch their lips."

At a subsequent VA examination in October 2012, the Veteran indicated that his hearing loss made it difficult for him to hear the television, as well as his wife's voice. In the opinion of the examiner, the Veteran's hearing loss would impact the ordinary conditions of life, as well as his ability to work.  

In an April 2013 addendum to the October 2012 examination, requested for the purpose of further discussion regarding the impact of the Veteran's disability on his occupational functioning, a VA audiologist reviewed the Veteran's VA treatment records and examination reports. Following that review, the evaluating audiologist offered his opinion that the Veteran's hearing loss and tinnitus disabilities did not cause individual unemployability. The audiologist further indicated that, while bilateral hearing loss would limit the Veteran's ability to understand speech, there were medical treatments that the Veteran has not yet tried that would lessen the severity of his disability. The audiologist further indicated that bilateral hearing loss caused "very limited barriers to both physical and sedentary gainful employment," and that he would be "as likely to seek and maintain gainful employment as any other average person." Finally, the examiner stated that the Veteran's hearing impairment, "as severe as the hearing loss may be, has little, if any effect, upon (his) individual unemployability." Significantly, the examiner was of the opinion that the Veteran's tinnitus caused no functional disability.

The Board also observes a May 2009 letter from the Veteran's private physician. The physician stated that the Veteran "has no possibility of regaining his hearing. It is permanently lost. As a result of this condition, [the Veteran] is 100 percent totally and permanently disabled." The physician did not include any discussion of the Veteran's functional capabilities or work history, and further did not indicate that he was familiar with the Veteran's prior work or medical history.

Based on the aforementioned, the Board is of the opinion that the Veteran's service-connected disabilities, taken as a whole, did not prevent him from obtaining or retaining substantially gainful employment prior to December 29, 2010. While prior to that time, the Veteran certainly suffered from a severe hearing loss impairment, which likely has made some employment options more challenging for him, none of the VA examination reports of record have found the he was unable to obtain or maintain substantially gainful employment. While the Board acknowledges that the Veteran's hearing loss might prevent him from the types of employment where the ability to hear or easily communicate is vital, including his earlier employment as a firefighter, the competent and probative medical opinions in the record indicate the Veteran's disability does not preclude his participation in all forms of sedentary or physical employment. Additionally, the December 2009 VA examiner found that the Veteran's claimed pain from a scar on his foot did not cause functional impairment and was never a factor in his inability to work. 

Moreover, by the Veteran's own admission, a hearing loss disability would not prevent the Veteran from engaging in his most recent full-time employment as a painter. Significantly, while certain examiners have acknowledged the considerable impact of the Veteran's severe hearing loss on his functioning, it does not automatically follow that all substantially gainful occupations were made impossible prior to December 29, 2010. In that regard, the February and October 2009 VA examiners both noted that, while the Veteran's hearing loss had a significant impact on his occupational functioning, it did not prevent him from obtaining and maintaining all substantially gainful employment. While the only opinions to address the issue of employability at length were those of January 2010 and April 2013, both opinions clearly indicated that the Veteran's hearing loss alone would not significantly affect his employability or preclude him from finding and maintaining employment. The opinion from the December 2009 VA examiner also makes it clear that the Veteran's claimed pain from foot scars did not impact his employment whatsoever.  

The Board acknowledges the May 2009 private physician's letter, which supports the Veteran's contentions that he was unemployable due to service-connected disability. When confronted with conflicting medical opinions, the Board must weigh each and favor one competent medical expert over another if its statement of reasons and bases is adequate to support that decision. See Owens v. Brown, 7 Vet. App. 429, 433 (1995). The Board must also determine which of the competing medical opinions is more probative of the medical question at issue. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008). The Board finds, however, that the May 2009 letter is far less probative than the opinions provided by the VA examiners.  

In that regard, the VA opinions were based upon a full review of the Veteran's entire record, to include pertinent medical records, as well as full examinations, including both history and clinical findings. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the examiner's access to the claims file, and the thoroughness and detail of the opinion). The VA examiners reviewed the Veteran's file, discussed the Veteran's medical history, provided well-reasoned medical opinions, and alluded to the evidence which supported those opinions. See Hernandez-Toyens v. West, supra. Although the May 2009 letter was written by a physician, who is presumably competent to discuss the functional impact of the Veteran's disability, the physician did not provide any rationale for his conclusion and, therefore, his opinion is inadequate. See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  

In other words, the May 2009 letter fails to explain why the Veteran would be completely disabled for purposes of employment, or to give any rationale for its finding. Moreover, such a finding is inconsistent with the functional impact that has been described by the Veteran himself, who has indicated that his primary difficulties with hearing loss have involved difficulty with speech communication, such as using the telephone or understanding instructions. He has, however, stated that he was able to adequately function in his job as a painter despite his hearing loss disability, and has demonstrated that he is able to understand speech and to communicate when the speech is sufficiently loud, slow, and/or clear. Accordingly, the Board is of the opinion that, in the absence of any explanation or rationale for why the Veteran's bilateral hearing loss prior to December 29, 2010 would render him "100 percent totally and permanently disabled," the May 2009 physician's letter can be assigned only minimal probative value, with the result that it is greatly outweighed by the far more probative VA opinions of record.

While the Board is cognizant that the Veteran may be precluded from some types of employment, such as those which require frequent conversation with the public or use of the telephone, the preponderance of the evidence demonstrates that, prior to December 29, 2010, the Veteran was not precluded from securing and following gainful employment which provided reasonable accommodation for his service-connected disabilities. In that regard, and as noted above, the Veteran himself has stated that he was able to work as a painter for many years, even though his hearing was very poor. Although the Veteran suggests that his foot scars impair his ability to sit, stand, or walk for any prolonged period of time, the December 2009 VA examiner clarified that the Veteran's foot scars did not cause functional impairment and were "never a factor to his inability to work." There is simply no other evidence of record to suggest that the Veteran's foot scars impact his ability to work besides the Veteran's lay statements. Further, the main focus of his claim for a TDIU is based mainly upon his service-connected hearing loss. Nevertheless, the Board has considered all of the Veteran's service-connected disabilities in determining his claim.   

Accordingly, the Board finds, based on the preponderance of the evidence of record, that the Veteran's service-connected disabilities, when taken as a whole, did not preclude him from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience prior to December 29, 2010. As such, the Veteran's claim for a total disability rating based on individual unemployability prior to that date must be denied.  See 38 C.F.R. §§ 3.340, 3.341, 4.16. The benefit of the doubt doctrine is thus not for application and the claim must therefore be denied. 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to December 29, 2010 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


